 Case 3:18-cr-30111-NJR Document 36 Filed 09/12/19 Page 1 of 2 Page ID #113



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                       Plaintiff,

 v.                                             Case No. 3:18-CR-30111-NJR

 DOUGLAS J. KIFFMEYER,

                       Defendant.

                                       ORDER

ROSENSTENGEL, Chief Judge:

        At a competency hearing held on September 12, 2019, the Court found by a

preponderance of the evidence that Defendant Douglas Kiffmeyer is presently suffering

from a mental disease or defect rendering him mentally incompetent to the extent that he

is unable to understand the nature and consequences of the proceedings against him or

to assist properly in his defense.

       Accordingly, Defendant is COMMITTED to the custody of the Attorney General

for hospitalization for a reasonable period of time, not to exceed four months, as is

necessary to determine whether there is a substantial probability that in the foreseeable

future Defendant will attain the capacity to permit the proceedings to go forward (Id.).

The Court further ORDERS that Defendant be hospitalized at the United States Medical

Center for Federal Prisoners in Springfield, Missouri.

       Pursuant to 18 U.S.C. § 4241(e), when the director of the facility in which

Defendant is hospitalized determines that Defendant has recovered to such an extent that



                                      Page 1 of 2
 Case 3:18-cr-30111-NJR Document 36 Filed 09/12/19 Page 2 of 2 Page ID #114



he is able to understand the nature and consequences of the proceedings against him and

to assist properly in his defense, he shall promptly file a certificate to the effect with the

Clerk of Court. The Clerk shall send a copy of the certificate to Defendant’s counsel and

to the attorney for the Government. Upon receipt of such a certificate, the Court will set

this matter for hearing pursuant to § 4247(d). Defendant shall return to the district within

ten days of the entry of such an order setting this matter for competency hearing.

       The time allowed for hospitalization under this order shall begin on the day

Defendant physically reports to the designated institution. Because Defendant is on bond

and has had no violations, he is ORDERED to self-report to FMC Springfield on the date

directed by the Bureau of Prisons.

       It is further ORDERED that this matter be continued until such time as a hearing

is held to determine competency to stand trial in accordance with 18 U.S.C. 4247(d). The

resulting delay shall be excluded under the Speedy Trial Act, 18 U.S.C. §§ 3161(h) (1)(A)

and (h)(1)(F).

       IT IS SO ORDERED.

       DATED: September 12, 2019


                                                  __________ ________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 2 of 2
